DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 12/22/2020 for a non-provisional patent application (#16/585,483).
Claims 1-20 are pending.

Claim Objection
Claim 16 is objected to because the following informalities: There are several layered logical statements with the claim, but their structure and relationships between different layers are not clear. Appropriate correction is required.
Claims 7 and 9 are objected, TTI is undefined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE (US 2021/0037359).
Regarding Claim 17, LEE discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a grant from a network node, wherein the grant allocates a first sidelink data resource (see [0011]); 
performing a first sidelink data transmission on the first sidelink data resource (see [0011]); 
performing sensing (see [0105]); 
see [0104]-[0105]); and 
performing a second sidelink data transmission on the second sidelink data resource (see [0104]-[0105]), wherein: the first sidelink data transmission at least one of carries or delivers at least one of a data packet or a transport block (see [0105]); and 
the second sidelink data transmission at least one of carries or delivers the same at least one of the data packet or the transport block (see [0108]). 

Regarding Claim 18, LEE discloses the method of claim 17, wherein: the first sidelink data transmission is performed in a first data resource pool (see [0105], [0112], [0114]-[0115]); and the second sidelink data transmission is performed in a second data resource pool, different than the first data resource pool (see [0105], [0112], [0114]-[0115]). 

Regarding Claim 19, LEE discloses the method of claim 17, wherein: the first sidelink data transmission is performed in a first data resource pool (see [0105], [0112], [0114]-[0115]); and the second sidelink data transmission is performed in the first data resource pool (see [0105], [0112], [0114]-[0115]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2021/0037359) in view of KIM (US 2020/0059766). 
Regarding Claim 1, LEE discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a grant from a network node, wherein the grant allocates a set of sidelink data resources (see [0011]); and performing one or more sidelink data transmissions on the set of sidelink data resources (see [0011]).
LEE fails to disclose: 
at least one of receiving or detecting a second feedback information associated with the one or more sidelink data transmissions; deriving an uplink resource; and transmitting a first feedback information on the uplink resource to the network node, wherein the first feedback information is set based upon the second feedback information.
However, KIM teaches:
at least one of receiving or detecting a second feedback information associated with the one or more sidelink data transmissions (see [0009]); deriving an uplink resource (see [0009], [0024], [0104], [0135], [0137], [0145], and [0147]-[0148]); and transmitting a first feedback information on the uplink resource to the network node, wherein the first feedback information is set based upon the second feedback information (see [0137]). Thus, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the teachings of KIM as mentioned above to the method of LEE, in order to more efficiently allocate a resource for V2X communication in a wireless communication system as suggested by KIM (see [0007]-[0025]).

Regarding Claim 2, modified LEE discloses the method of claim 1, wherein: the deriving the uplink resource is based upon a downlink resource of a downlink control transmission associated with delivery of the grant from the network node (see KIM [0145], “the resource reserved for retransmission”, LEE, [0152]). 

Regarding Claim 5, modified LEE discloses the method of claim 2, wherein: the uplink resource is indicated by the grant (see LEE [0011]). 

Regarding Claim 12, modified LEE discloses the method of claim 1, wherein: each sidelink data transmission of the one or more sidelink data transmissions at least one of carries or delivers a same data packet or a same transport block (see KIM, [0137], “retransmission”). 

Regarding Claim 13, modified LEE discloses the method of claim 1, wherein the second feedback information is indicative of whether the one or more sidelink data transmissions are at least one of successfully decoded or successfully received by a receiving device (see LEE, [0135]). 

Regarding Claim 14, modified LEE discloses the method of claim 1, wherein: when the second feedback information is associated with a positive acknowledgement, the first feedback information indicates at least one of that sidelink retransmission resources are not needed or a second positive acknowledgement (see KIM, [0135], “If a decoding result is ACK, the transmitting UE that has performed initial transmission may use the resource reserved for retransmission”). 

Regarding Claim 15, modified LEE discloses the method of claim 1, wherein: when the second feedback information is associated with a non-positive acknowledgement, the first feedback information indicates at least one of that sidelink retransmission resources are needed or a second non-positive acknowledgement (see KIM, [0137], [0145], and [0147]-[0148]). 

Regarding Claim 16, LEE discloses a method of a first device for performing sidelink transmission, the method comprising: 
receiving a grant from a network node, wherein the grant allocates a set of sidelink data resources (see [0011]); and performing one or more sidelink data transmissions on the set of sidelink data resources (see [0011]). 
LEE fails to disclose: 
deriving an uplink resource; and responsive to one of at least one of receiving or detecting a second feedback information associated with the one or more sidelink data transmissions, wherein the second feedback information is associated with a non-positive acknowledgement; or not receiving the second feedback information associated with the one or more sidelink data transmissions, one of: transmitting a first feedback information on the uplink resource to the network node, wherein the first feedback information indicates at least one of that sidelink retransmission resources are needed or a second non-positive acknowledgement; or not transmitting the first feedback information on the uplink resource to the network node.
However, KIM teaches:
deriving an uplink resource (see [0009], [0024], [0104], [0135], [0137], [0145], and [0147]-[0148]); and responsive to one of 
at least one of receiving or detecting a second feedback information associated with the one or more sidelink data transmissions, wherein the second feedback information is associated with a non-positive acknowledgement (see [0137], [0145], and [0147]-[0148]); or 
not receiving the second feedback information associated with the one or more sidelink data transmissions (see [0130]), one of: 
transmitting a first feedback information on the uplink resource to the network node (see [0137] and [0145]), wherein the first feedback information indicates at least one of that sidelink retransmission resources are needed (see [0137] and [0145]); or 
not transmitting the first feedback information on the uplink resource to the network node (see [0130]).
Thus, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the teachings of KIM as mentioned above to the method of LEE, in order to more efficiently allocate a resource for V2X communication in a wireless communication system as suggested by KIM (see [0007]-[0025]). 

Regarding Claim 20, LEE discloses the method of claim 17.
LEE does not expressly disclose: receiving a feedback information indicative of a non-positive acknowledgement associated with the first sidelink data transmission, wherein the second sidelink data transmission is performed responsive to the feedback information.
However, KIM teaches:
receiving a feedback information indicative of a non-positive acknowledgement associated with the first sidelink data transmission, wherein the second sidelink data transmission is performed responsive to the feedback information (see [0137], [0145], and [0147]-[0148]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the teachings of KIM as mentioned above to the method of LEE, in order to more efficiently allocate a resource for V2X communication in a wireless communication system as suggested by KIM (see [0007]-[0025]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LEE and KIM as applied in Claims 1 and in view of JANG (US 2020/0053600). 
Regarding Claim 3,   modified LEE discloses the method of claim 1, wherein: the deriving the uplink resource is based upon a time-domain association between the uplink resource and the downlink resource (see, for example, KIM, [0137], wherein receiving ACK/NACK is a downlink transmission and transmission UE transmitting a request is an uplink transmission, the resources, for example, a grant for uplink and downlink, see [0141] and [0145]).
modified LEE does not disclose: wherein a transmission time interval (TTI) difference between the uplink resource and the downlink resource is at least one of fixed, configured or specified.
However, JANG teaches  wherein a transmission time interval (TTI) difference between the uplink resource and the downlink resource is at least one of fixed, configured or specified (see [0550]-[0552] and [0564]-[0565]).  Thus , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of JANG to the method of LEE, in order to support an uplink transmission resource with an various length of TTI  In the next generation mobile communication system as suggested by JANG (see [0552]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE and KIM as applied in Claims 1 and in view of BERGGREN (US 2015/0208408). 
Regarding Claim 4, modified LEE discloses the method of claim 2.
modified LEE does not disclose wherein: the deriving the uplink resource comprises deriving an uplink resource index of the uplink resource based upon a downlink resource index of the downlink resource. 
However, BERGGREN teaches the deriving the uplink resource comprises deriving an uplink resource index of the uplink resource based upon a downlink resource index of the downlink resource (see [0145]-[0146]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of BERGGREN to the method of LEE, in order to determine an index of uplink resource based on an index of downlink resource as suggested by BERGGREN (see [0145]-[0246]).

Claim 6-8 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and KIM as applied in Claims 1 and further  in view of LIU (US 2019/0349895).
Regarding Claim 6,  modified LEE discloses the method of claim 1. 
modified LEE does not disclose wherein the deriving the uplink resource is based upon a last sidelink data resource of the set of sidelink data resources.
However, LIU teaches wherein the deriving the uplink resource is based upon a last sidelink data resource of the set of sidelink data resources (see [0123] or [0125]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU to the method of LEE, in order to provide a feedback method to improve reliability of sidelink communications as suggested by LIU (see [0005]-[0006]).

Regarding Claims 7 and 10, modified LEE discloses the method of claim 6.
modified LEE does not disclose wherein the deriving the uplink resource is based upon a time-domain association between the uplink resource and the last sidelink data resource, wherein a TTI difference between the uplink resource and the last sidelink data/control resource is at least one of fixed, configured or specified.
However, LIU teaches: 
wherein the deriving the uplink resource is based upon a time-domain association between the uplink resource and the last sidelink data/control resource (), wherein a TTI difference between the uplink resource and the last sidelink data resource is at least one of fixed, configured or specified (see [0110], [0122] and [0129]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU to the method of LEE, in order to provide a feedback method to improve reliability of sidelink communications as suggested by LIU (see [0005]-[0006]).

Regarding Claims 8 and 11, modified LEE discloses the method of claim 6. 
modified LEE does not disclose wherein the deriving the uplink resource comprises deriving an uplink resource index of the uplink resource based upon a sidelink resource index of the last sidelink data resource.
However, LIU teaches wherein the deriving the uplink resource comprises deriving an uplink resource index of the uplink resource based upon a sidelink resource index of the last sidelink data resource (FIG. 4, [0124], wherein the last symbol is indexed as uplink resource for transmitting feedback information and last sidelink resource). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU to the method of LEE, in order to provide a feedback method to improve reliability of sidelink communications as suggested by LIU (see [0005]-[0006]).

Regarding Claim 9, modified LEE discloses the method of claim 1.
modified LEE does not disclose: transmitting a sidelink control information on a sidelink control resource, wherein: the sidelink control information at least one of allocates or schedules a sidelink data transmission on a last sidelink data resource of the set of sidelink data resources; and the deriving the uplink resource is based upon the sidelink control resource associated with delivery of the sidelink control information.
However, LIU teaches: transmitting a sidelink control information on a sidelink control resource (see [0123] and [0125]), wherein the sidelink control information at least one of allocates or schedules a sidelink data transmission on a last sidelink data resource of the set of sidelink data resources (see [0123], wherein the last symbol is allocated data resource for transmitting control information, i.e., feedback); and the deriving the uplink resource is based upon the sidelink control resource associated with delivery of the sidelink control information (see [0123], [0129]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LIU to the method of LEE, in order to provide a feedback method to improve reliability of sidelink communications as suggested by LIU (see [0005]-[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIHUA ZHANG/Primary Examiner, Art Unit 2416